Citation Nr: 0505914	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
right leg compartment syndrome with an associated low back 
condition.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Esquire


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from December 1983 to August 
1984, from October 1985 to March 1986, and from April 1990 to 
April 1992.

This appeal arises from a January 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which continued a 
disability rating of 50 percent for PTSD.  In addition, this 
appeal arises from a February 2001 rating decision, confirmed 
by an August 2001 rating decision, which determined that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for right leg compartment 
syndrome with an associated low back condition, but denied 
the claim on the merits.

The issue of entitlement to service connection for right leg 
compartment syndrome with an associated low back condition is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by GAF scores ranging 
from 40 to 55, and by nightmares, intrusive thoughts, and 
hypervigilance causing a total impairment in his social and 
occupational functioning.

2.  In an unappealed decision dated December 6, 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for right leg compartment syndrome.  

3.  The veteran was notified of the decision by letter dated 
December 15, 1997 and he was notified of his rights to appeal 
that decision within one year; an appeal was not perfected.



4.  Evidence received since the RO's December 1997 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating of 
100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).

2.  The RO's December 1997 decision, which denied the 
veteran's claim for entitlement to service connection for 
right leg compartment syndrome, became final.  38 U.S.C.A. § 
7104(b) (West 2002).

3.  New and material evidence has been received since the 
RO's December 1997 decision denying the veteran's claim; thus 
the claim for service connection for right leg compartment 
syndrome with an associated low back condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his PTSD. The Board notes that in December 1997, the RO 
granted service connection and assigned a 50 percent rating 
for post-traumatic stress disorder.  After additional 
evidence was submitted, the RO issued a January 2002 rating 
decision continuing this evaluation.    The veteran filed a 
notice of disagreement with this decision and subsequently 
perfected his appeal.  Thus, the issue on appeal is whether 
the veteran is entitled to a rating greater than 50 percent 
for PTSD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's PTSD is rated under Diagnostic Code (DC) 9411.  
DC 9411 utilizes the General Rating Formula for mental 
disorders at 38 C.F.R. § 4.130.  Under this formula, a 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

According to DSM-IV, a GAF score of 31-40 is manifested by 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51- 60 indicates moderate difficulty in social, 
occupational, or school functioning.  

The evidence for direct consideration in evaluating the 
veteran's PTSD claim includes outpatient treatment reports 
and VA examinations dated September 2001 through November 
2003 indicating a diagnosis of PTSD and GAF scores ranging 
from 40 to 55.  

As an initial matter, the evidence shows that the veteran has 
been receiving Social Security disability benefits for 
affective disorders since October 1991.  The veteran's 
medical records from the Social Security Administration show 
diagnosis and treatment for PTSD.

In September 2001, the veteran underwent a VA examination.  
The examiner diagnosed him with PTSD with polysubstance 
dependence, in alleged remission.  He assigned the veteran a 
GAF score of 50.  During a VA psychiatric examination in 
August 2002, the veteran reported a history of flashbacks and 
nightmares along with episodes of hearing children crying.  
The examiner noted that the veteran had frequent episodes of 
suicidal ideas, although he was not suicidal at the time of 
the examination.  In addition, the examiner wrote, "In my 
opinion, patient not able to work, nor to get involved in 
gainful activities."  He diagnosed the veteran with PTSD and 
depression, not otherwise specified, and assigned the veteran 
a GAF score of 55.  

In an October 2002 VA examination report, the examiner noted 
the veteran had poor interpersonal relationships and had not 
been able to work since being discharged from service.  The 
examiner reported that the veteran had nightmares, intrusive 
thoughts, and hypervigilance which impaired his social and 
occupational functioning.  He was diagnosed with chronic 
PTSD.  The examiner also assigned the veteran a GAF score of 
40 because he had "major impairment in mood, family 
relations, judgment, and in social and occupational 
functioning."  The examiner concluded that the veteran was 
unable to "establish adequate interpersonal relationships," 
"have adequate leisure activities," or work.  He attributed 
these problems and the veteran's "poor quality of life" to 
the veteran's PTSD symptoms.  He felt the veteran's PTSD was 
chronic and he had a poor prognosis.  

Finally, the veteran underwent a VA examination in November 
2003.  The veteran reported that his wife left him at his 
mother's house every day when she went to work.  The veteran 
continued to hear voices and crying.  He could not 
concentrate, had memory difficulties, and did not socialize.  
The examiner noted that the veteran continued to "suffer 
from fears, severe anxiety, depression, and symptoms related 
to PTSD."  He reiterated the veteran's diagnosis of PTSD, 
with no other specified disorders.  He assigned the veteran a 
GAF score of 45 and concluded "the veteran has presented 
progressive deterioration despite the continued treatment and 
increased use of medications.  He remains fragile and in need 
of continuous treatment."

The Board has determined that the veteran's recent GAF scores 
and prognoses indicate that the veteran is seriously 
impaired.  He no longer works and it appears that he is 
incapable of functioning in a work environment and he has 
major social impairments.  Moreover, the Board finds that 
there is an inadequate basis upon which to dissociate the 
veteran's affective disorder and other psychiatric symptoms 
from his PTSD symptoms at this time.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (When it is not possible to separate 
the effects of the service-connected condition from a 
nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Based on the 
foregoing, the Board finds that the evidence is sufficient to 
establish that there is total social and occupational 
impairment currently and a 100 percent rating is warranted.  
Accordingly, the claim is granted.

II. New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2001).  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2004).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after 
August 29, 2001.  The appellant's request to reopen his claim 
of entitlement to service connection for the condition in 
issue was submitted before that date and, therefore, the 
amended version of the regulation does not apply.

The most recent and final denial of this claim was the RO's 
decision dated December 6, 1997.  That decision was not 
appealed and it became final.  

The Board notes at this juncture that there was a September 
2000 rating decision that denied the claim as not well 
grounded.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Unlike the version of the law in 
effect at that time, VA is now charged with the duty to 
assist almost every claimant and with the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.  The new law further provides that a claim 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the service-connection claim 
decided in September 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  However, there are no provisions 
for automatic reconsideration of any claims denied prior to 
July 14, 1999.  Therefore, the 1997 rating decision remains 
final in this case.

Therefore, the Board must determine if new and material 
evidence has been submitted since the RO's December 1997 
decision.  See 38 U.S.C.A. § 5108.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO denied the 
veteran's claim for service connection for right leg 
compartment syndrome because there was no permanent residual 
or chronic disability resulting shown in the veteran's 
service medical records or post-service treatment.

The evidence in the claims file since the December 1997 
decision includes repeated VA treatment for a right leg 
condition.  In April 2000, a VA examiner reported that the 
veteran complained of right knee pain and a burning sensation 
in his right leg since 1990.  In October 2000, the veteran 
underwent an MRI which showed a small effusion of the right 
knee.  A December 2000 VA treatment report showed that the 
veteran had protuberant vessels and pain in the right lower 
extremity.  A duplex scan of the veins was conducted to rule 
out vessel damage secondary to compartment syndrome.  The 
scan indicated mild right venous insufficiency with calf 
superficial varicosities.  Concurrently, a private 
electrodiagnositc study indicated findings compatible with 
sensory neuropathy of the right superficial peroneal nerve.  
A VA examination dated December 2000 and a VA treatment note 
dated January 2001 showed a diagnosis of right leg 
compartment syndrome.  The Board finds that this evidence 
bears directly and substantially upon the issue at hand, that 
this evidence is probative of the issue at hand, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the claim is reopened.
  
III.  VCAA

The Board finds that no further development is required.  VA 
has a duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  
Because the Board has granted the veteran's claim for an 
increased rating as well as the claim to reopen, a detailed 
discussion of whether VA has complied with the VCAA is 
unnecessary at this time.  The Board is conducting further 
evidentiary development into the now-reopened claim for 
entitlement to service connection for right leg compartment 
syndrome with an associated low back condition, and a 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  





	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent evaluation for PTSD is granted, subject to 
provisions governing the payment of monetary benefits.

New and material evidence having been presented, the claim of 
entitlement to service connection for right leg compartment 
syndrome with an associated low back condition is reopened.  


REMAND

The veteran contends that he has right leg compartment 
syndrome with an associated low back condition which he 
incurred during his active duty.  As noted above, the 
veteran's post-service medical treatment notes and 
examinations show treatment for right leg compartment 
syndrome, nerve, and knee damage.  In addition, the veteran's 
service medical records show treatment for right leg 
compartment syndrome in 1990 and right peroneal nerve 
paresthesis in 1991.  As an initial matter, the most recent 
VA medical treatment records in the claims file for the right 
leg are December 2002 notes.  The veteran may have had more 
recent VA treatment.  The records from that treatment may be 
relevant to the veteran's claim and should be obtained, if 
available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, the veteran has undergone two VA examinations 
for his right leg.  In the April 1997 examination report, the 
examiner noted that the veteran had symptoms of leg problems 
in service, although the examiner did not indicate whether he 
had reviewed the veteran's claims file and did not offer an 
etiological opinion as to the source of his current symptoms.  
In a December 2000 examination report, the examiner noted 
that no claims file was available for review.  He diagnosed 
the veteran with right lower extremity compartment syndrome 
and noted that the veteran's symptoms began during active 
service (presumably, this conclusion was based on the 
veteran's reported history.)  Again, this examiner did not 
make a specific finding as to the etiology of the veteran's 
condition.  Therefore, the Board finds that the veteran 
should undergo another examination to determine the etiology 
of his right leg compartment syndrome.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the VAMC in San 
Juan, Puerto Rico, and request records of 
the veteran's treatment at that facility 
from December 2002 until the present.  

2.  After obtaining as much VA medical 
evidence as is available, the RO should 
then make arrangements to have the 
veteran undergo a VA examination in 
order to ascertain the etiology of his 
right leg compartment syndrome with an 
associated back condition.  The 
examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e. at least 50 
percent probability or more) that any 
current right leg disability was 
incurred or aggravated in service.  The 
examiner should also determine whether 
it is at least as likely as not (i.e. 
at least 50 percent probability or 
more) that the veteran has a current 
back disability incurred or aggravated 
in service or related to his right leg 
disability.  All indicated tests should 
be conducted.  The examiner should 
provide the rationale for the opinion.  
The claims folder must be made 
available to the examiner for review.  
Such review should be indicated in the 
examination report.



3.  After ensuring the examination 
report is complete and address all 
questions, the RO should then 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


